Citation Nr: 0606368	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  05-15 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 8, 2003, 
for the award of dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1945.  He died in May 2000.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

Subsequently, the appellant's appeal has been advanced on the 
Board's docket by reason of her advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).


FINDINGS OF FACT

1.  The RO received the appellant's original claim for DIC in 
June 2000.

2.  A December 2000 rating decision determined that service 
connection was not warranted for the veteran's cause of 
death.  The appellant submitted a timely notice of 
disagreement with the determination

3.  In October 2002, a statement of the case issued; however, 
because it was not sent to the appellant's address of record, 
the appellant was not properly issued the statement of the 
case.

4.  The RO granted the appellant DIC, effective July 8, 2003, 
the date she submitted evidence in support of her claim for 
service connection for the cause of the veteran's death.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
requirements for an effective date of June 26, 2000, for the 
award of DIC, are met. 38 U.S.C.A. §§ 1110, 5110, 7105 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the appellant was provided with 
notice of the February 2004 rating decision from which the 
current appeal originates.  She was provided with a statement 
of the case in March 2005, which notified her of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  
There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of DIC as the effective date can be no earlier than 
the date of receipt of the original claim.  As discussed more 
fully below, the effective date of an evaluation and an award 
of compensation based on an original, or reopened, claim 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2005).  Moreover, in view of the favorable 
disposition of this appeal as to the matter of the 
appellant's claim for an earlier effective date for the grant 
of DIC, discussed below, we find that VA has satisfied its 
duty to assist the appellant in apprising her as to the 
evidence needed, and in obtaining evidence pertaining to her 
claim.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  The appellant has not alleged that there 
are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the appellant in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran initially filed a claim of entitlement to service 
connection for PTSD in June 2000.  A December 2000 rating 
decision denied service connection for the veteran's cause of 
death, finding that his death was not a result of a service-
connected disability.  A letter dated on December 29, 2000, 
notified the appellant of the determination and her appellate 
rights.  In January 2001, she submitted her notice of 
disagreement with the determination.

An October 2001 VA report of contact form indicates that the 
appellant notified VA of her change of address.  However, the 
October 2002 statement of the case was addressed to the 
appellant's previous address.  A copy of the statement of the 
case was also provided to the appellant's representative.  

On July 8, 2000, VA received a statement from a private 
physician dated July 3, 2003, indicating that he believed 
that the veteran's service-connected respiratory disorder 
played a role in accelerating his death.  Based upon the 
physician's opinion, the RO granted service connection for 
the cause of the veteran's death and awarded DIC benefits, 
effective July 8, 2003.



Analysis

The appellant asserts that she is entitled to an effective 
date earlier than July 8, 2003, for the grant of DIC 
benefits.  The appellant claims that her effective date 
should be in June 2000, as this is the date she originally 
applied for DIC benefits and because she did not personally 
receive a copy of the October 2001 statement of the case.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal. A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

The appellant filed her initial claim for DIC on June 26, 
2000, and that claim was denied in a December 2000 rating 
decision.  Later in December 2000, the appellant was notified 
of that rating decision and of her appellate rights with 
respect thereto, including the requirement that she file her 
substantive appeal within 60 days of the issuance of a 
statement of the case following a timely filed notice of 
disagreement.  The appellant did file a timely notice of 
disagreement, and she was issued a statement of the case in 
October 2002.  However, the evidence of record clearly shows 
that the statement of the case was addressed to her previous 
address and not to her then current address of record.  
Thereafter, no further communication was received from the 
appellant or her representative until July 8, 2003, when she 
submitted a statement from a private physician.  38 C.F.R. 
§ 19.30.  Therefore, the Board concludes that the June 2000 
claim for DIC remained open and pending.  See 38 U.S.C.A. § 
7105.  

As indicated above, the effective date for the award of DIC 
benefits will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i), (c).  Resolving any reasonable doubt in the 
appellant's favor with regard to when entitlement arose in 
accordance with 38 U.S.C.A. 5107, the Board concludes that an 
effective date of June 26, 2000, is warranted for the grant 
of DIC benefits.


ORDER

An effective date of June 26, 2000, for the award of DIC is 
granted, subject to the regulations governing payment of 
monetary awards.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


